Mm 8M BH Bw BR ROO OR BE SPO RPO SE OO RP eS ES

Oo Oo NDR mH B WN

 

 

| Case 2:19-cr-00024-JLR Document 164-1 Filed 12/14/19 Page i of1

The Honorable James L, Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-024 JLR’
Plaintiff, @RSPOSEB) ORDER GRANTING
UNITED STATES? MOTION TO FILE
y REPLY TO MOTION TO EXCLUDE
| : EXPERT TESTIMONY OF SIMON
JAMES J. HENDRIX, COLE
Defendant.

 

 

The Court having reviewed the Government’s Motion for Leave to File a Reply,
enters the following order:

IT IS HEREBY ORDERED that the motion is GRANTED. The Government may
file a Reply to its Motion to Exclude Expert Testimony of Simon Cole.

DATED this 16” day of December, ai
' Cok

JAMES L. ROBART
United State District Judge
‘si Jessica M. Manca
Assistant United States Attorney

Order Granting Leave to File Reply . , ‘NED STATES ATTORNEY
7 - TEWART STREET, SUITE
(UNITED STATES v, HENDRIX/CR1 9-024 JLR) - 4 . SRATTLE, WASHINGTON 98101
(2.06) 553-7970

 
